                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

CHRISTOPHER OROS,

                       Petitioner,                       Case No. 1:19-cv-535
v.                                                       Honorable Paul L. Maloney
MARK MCCULLICK,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                             Discussion

                       Factual allegations

               Petitioner Christopher Oros is incarcerated with the Michigan Department of

Corrections at the St. Louis Correctional Facility (SLF) in St. Louis, Michigan.. Following a six-

day jury trial in the Kalamazoo County Circuit Court, Petitioner was convicted of first-degree

premeditated murder in violation of Mich. Comp. Laws § 750.316(1)(a), first-degree felony

murder in violation of Mich. Comp. Laws § 750.316(1)(b), first-degree arson in violation of Mich.

Comp. Laws § 750.72, second-degree home invasion in violation of Mich. Comp. Laws

§ 750.110a(3), and escape while awaiting trial in violation of Mich. Comp. Laws § 750.197(2).

On August 24, 2015, the court sentenced Petitioner as a habitual offender-second offense, Mich.

Comp. Laws § 769.10, to respective prison terms of life without the possibility of parole for the

murder convictions, 25 to 40 years for the arson conviction, 10 years to 22 years, 6 months for the

home invasion conviction, and 2 to 6 years for the escape conviction.

               On July 3, 2019, Petitioner timely filed his habeas corpus petition raising three

grounds for relief, as follows:

       I.      The prosecution failed to produce legally sufficient evidence of
               premeditation and deliberation and malice.

       II.     Mitigating circumstances reduced Petitioner’s culpability for the victim’s
               death.

       III.    The felony-murder instruction was erroneous in that it instructed the jury
               that “false pretenses” could serve as the felony to support a felony murder
               conviction.

(Pet., ECF No. 1, PageID.5, 7-8.)

               The facts underlying Petitioner’s prosecution were summarized by the Michigan

Court of Appeals as follows:



                                                 2
       On November 22, 2014, emergency personnel responded to a fire at the apartment
       complex of the victim, Marie McMillan, in Kalamazoo, Michigan. The responders
       extinguished the fire and discovered the victim’s body on a bed in her bedroom.
       Testimony from first responders indicated that someone had piled items over her
       body and set them on fire. An autopsy determined that the victim had died before
       the fire was set as a result of multiple stab wounds.

       Police officers learned that a man had been knocking on the apartment doors of the
       apartments of the victim’s neighbors throughout the day of the fire and using a fake
       story to solicit money. He told the residents that his girlfriend had left with his car,
       debit card, and cell phone. He then asked to use the person’s phone, and, if allowed
       to do so, he made a call that went unanswered. After the “unsuccessful” call, he
       would directly or indirectly solicited [sic] money from the resident.

       Officers determined that the number this man called from the residents’ phones was
       associated with defendant. They also learned that a call had been made to that
       number from the victim’s phone. The officers tracked defendant down at the
       apartment he shared with his girlfriend, Robin Wiley, Battle Creek, Michigan.
       When officers arrived, defendant unsuccessfully attempted to flee. After defendant
       was arrested, he was interrogated. During the interrogation, defendant admitted
       that he had gotten the victim to let him into her apartment and that he used her
       phone. He claimed that she then attacked him without provocation by hitting him
       on the head with a coffee mug and that she sat on top of him with a “huge knife in
       her hand.” He said that he and the victim struggled for control of the knife and he
       gained control of it. Defendant then began stabbing the victim, first in the stomach,
       and then, after getting on the victim’s back, in the neck and other parts of her body.
       There were 29 stab wounds in all.

       Defendant was charged with both first-degree premeditated murder and felony
       murder. At trial, defendant argued that he was not guilty of murder because he
       killed the victim in self-defense. In the alternative, he argued that there were
       mitigating circumstances that reduced his culpability for her death. The jury
       rejected his defenses and found him guilty . . . .

People v. Oros, 904 N.W.2d 209, 213 (Mich. Ct. App. 2017).

              Petitioner appealed his convictions and sentences to the Michigan Court of Appeals

raising seven issues including each of his habeas issues. The Michigan Court of Appeals agreed

with Petitioner that there was insufficient evidence of premeditation and deliberation and,

therefore, Petitioner’s first-degree premeditated murder conviction was properly reduced to

second-degree murder. The Michigan Court of Appeals also agreed with Petitioner regarding the

felony murder instruction—false pretenses was not a proper foundation for a felony murder

                                                  3
conviction. The appellate court reversed that conviction and remanded for retrial on the felony

murder charge. The court’s decision afforded Petitioner some relief as to each of the issues he

raises in his habeas petition.

                The prosecutor filed an application for leave to appeal the court of appeals’ decision

in the Michigan Supreme Court. The supreme court heard oral argument on the application and,

in lieu of granting leave to appeal, a five-justice majority concluded the court of appeals had erred

with regard to the sufficiency of the evidence supporting the first-degree premeditated murder

conviction. By opinion issued July 5, 2018, the supreme court reversed that part of the court of

appeals’ opinion and reinstated Petitioner’s first-degree premeditated murder conviction. People

v. Oros, 917 N.W.2d 229 Mich. (2018). This petition followed.

                        AEDPA standard

                This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the
                                                  4
Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v

Rodgers, 569 U.S. 58, 64 (2013); Parker v Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).




                                                   5
               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

                       Felony Murder

               Petitioner attaches to his petition a report from the Michigan Department of

Corrections’ (MDOC’s) Offender Tracking Information System (OTIS).                  (ECF No. 1-1,

PageID.31-33.) The report lists each of the convictions and sentences under which Petitioner is

presently incarcerated. The fourth conviction and sentence listed is the first-degree murder

conviction based on the theory of felony murder; the fifth is the first-degree murder conviction

based on the theory of premeditated murder.

               The fact that both first-degree murder convictions and sentences are listed is

questionable for a couple of reasons. First, the Michigan Court of Appeals has concluded “dual

convictions arising from the death of a single victim violate double jeopardy.” People v. Bigelow,

581 N.W.2d 744, 745 (Mich. Ct. App. 1998). To remedy such a violation, “‘the appropriate

remedy . . . is to modify [the] defendant’s judgment of conviction and sentence to specify that [the]

defendant’s conviction is for one count and one sentence of first-degree murder supported by two

theories: premeditated murder and felony murder.’” Id. at 745-46. The MDOC report suggests

that the double jeopardy problem in Petitioner’s case was not remedied as Bigelow requires.



                                                 6
               The listing of both convictions and sentences is also troubling because the Michigan

Court of Appeals vacated Petitioner’s first-degree murder conviction that was based on the felony

murder theory. People v. Oros, 904 N.W.2d at 221. The Michigan Supreme Court let that part of

the court of appeals’ decision stand. People v. Oros, 917 N.W.2d at 559. Because the supreme

court revived the first-degree premeditated murder conviction and sentence, the court of appeals’

remand for retrial on the felony murder charge was effectively mooted.

               To the extent Petitioner is challenging the MDOC’s execution of the state court’s

judgment, he has not exhausted that claim in the state court. Before the court may grant habeas

relief to a state prisoner, the prisoner must exhaust remedies available in the state courts. 28 U.S.C.

§ 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). Exhaustion requires a petitioner

to “fairly present” federal claims so that state courts have a “fair opportunity” to apply controlling

legal principles to the facts bearing upon a petitioner’s constitutional claim. See O’Sullivan, 526

U.S. at 842; Picard v. Connor, 404 U.S. 270, 275-77 (1971) (cited by Duncan v. Henry, 513 U.S.

364, 365 (1995) and Anderson v. Harless, 459 U.S. 4, 6 (1982)). To fulfill the exhaustion

requirement, a petitioner must have fairly presented his federal claims to all levels of the state

appellate system, including the state’s highest court. Duncan, 513 U.S. at 365-66; Wagner v.

Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990).

“[S]tate prisoners must give the state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State’s established appellate review process.”

O’Sullivan, 526 U.S. at 845. Although Petitioner has challenged the felony murder judgment of

conviction and sentence based on the jury instruction, he has never challenged the MDOC’s

execution of the sentence.




                                                  7
               To the extent Petitioner is reiterating his constitutional challenge to the felony

murder conviction—a claim that he exhausted in the state courts—this Court cannot provide relief.

“[S]tate prisoners cannot pursue post-conviction relief in federal court for federal claims for which

the state court already granted such relief.” Hicks v. Straub, 377 F.3d 538, 558 n.17 (6th Cir. 2004)

abrogated on other grounds by Guilmette v. Howes, 624 F.3d 286 (6th Cir. 2010). Certainly, with

regard to such a claim, Petitioner cannot carry his burden to establish that the state court’s

determination of this issue was contrary to, or involved an unreasonable application of, clearly

established federal law. Accordingly, Petitioner is not entitled to habeas relief on this claim.

               IV.     Sufficiency of the Evidence

               A § 2254 challenge to the sufficiency of the evidence is governed by the standard

set forth by the Supreme Court in Jackson v. Virginia, 443 U.S. 307, 319 (1979), which is

“whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” This

standard of review recognizes the trier of fact’s responsibility to resolve reasonable conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Issues of credibility may not be reviewed by the habeas court under this standard. See

Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Rather, the habeas court is required to examine

the evidence supporting the conviction, in the light most favorable to the prosecution, with specific

reference to the elements of the crime as established by state law. Jackson, 443 U.S. at 324 n.16;

Allen v. Redman, 858 F.2d 1194, 1196-97 (6th Cir. 1988).

               The Jackson v. Virginia standard “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. Moreover, because both



                                                 8
the Jackson standard and AEDPA apply to Petitioner’s claims, “the law commands deference at

two levels in this case:         First, deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; second, deference should be given to the Michigan Court of Appeals’

consideration of the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d

652, 656 (6th Cir. 2008). This standard erects “‘a nearly insurmountable hurdle’” for petitioners

who seek habeas relief on sufficiency-of-the-evidence grounds. Davis, 658 F.3d at 534 (quoting

United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)).

                 In resolving the prosecution’s application for leave to appeal, the Michigan

Supreme Court explained the sufficiency standard as follows:

        “In determining whether sufficient evidence exists to sustain a conviction, this
        Court reviews the evidence in the light most favorable to the prosecution, and
        considers whether there was sufficient evidence to justify a rational trier of fact in
        finding guilt beyond a reasonable doubt.” People v. Harris, 495 Mich. 120, 126,
        845 N.W.2d 477 (2014). But more importantly, “[t]he standard of review is
        deferential: a reviewing court is required to draw all reasonable inferences and
        make credibility choices in support of the jury verdict. The scope of review is the
        same whether the evidence is direct or circumstantial. Circumstantial evidence and
        reasonable inferences arising from that evidence can constitute satisfactory proof
        of the elements of a crime.” People v. Nowack, 462 Mich. 392, 400, 614 N.W.2d
        78 (2000) (quotation marks and citation omitted; emphasis added). “It is for the
        trier of fact, not the appellate court, to determine what inferences may be fairly
        drawn from the evidence and to determine the weight to be accorded those
        inferences.” People v. Hardiman, 466 Mich. 417, 428, 646 N.W.2d 158 (2002)
        (emphasis added).

Oros, 917 N.W.2d at 564.1 The Supreme Court then applied the standard as Jackson v. Virginia

directs: the court identified the elements of the offense, viewed the evidence in a light favorable to

the prosecution, and drew reasonable inferences in the same light. The court identified the key




1
  Although the supreme court majority cited only state authorities as the source for the standard, the state court
authorities ultimately rely on Jackson v. Virginia. See Harris, 845 N.W.2d at 482, citing People v. Sherman-Huffman,
642 N.W.2d 339 (Mich. 2002), citing People v. Wolfe, 489 N.W.2d 748, 751 (Mich. 1992), citing Jackson v. Virginia.

                                                         9
elements as premeditation and deliberation and, with regard to those elements, described the

evidence and reasonable inferences therefrom as follows:

       Defendant first told the lead detective that there were two men in the victim’s
       apartment who struck him in the head with a stick and that he was able to run away
       without incident. According to the detective, defendant then changed his story and
       admitted that the victim allowed him to come inside her apartment. Once inside,
       defendant sat at a computer desk to use the telephone. At that point, defendant
       claimed that the victim struck him over the head with a coffee mug, knocking him
       to the ground, and climbed on top of him with “a huge knife in her hand.”
       Defendant stated that he was pinned down on the ground by the victim for two
       hours. A struggle ensued, and at some point, defendant stated that he was able to
       gain control of the knife. While holding the knife in one hand, defendant punched
       the victim in the face with his other fist. He then proceeded to stab the victim in the
       stomach.

       The prosecution presented evidence that directly conflicted with defendant’s
       description of what transpired in the apartment. That evidence included the
       following: (1) defendant did not have any head injuries consistent with his claim
       that the victim struck him over the head with a coffee mug, and (2) shattered pieces
       of the coffee mug collected at the scene were DNA tested, revealing the presence
       of the victim’s blood and hair—not defendant’s. The jury chose to resolve the
       conflicting evidence in favor of the prosecution. See Hardiman, 466 Mich. at 431,
       646 N.W.2d 158 (stating that it is the jury’s function to weigh competing evidence).
       On appellate review, we accept as true the evidence contradicting defendant’s
       version of the crime, as we must consider the evidence in a light most favorable to
       the prosecution, see People v. Wolfe, 440 Mich. 508, 515, 489 N.W.2d 748 (1992)
       (“[T]his Court determined long ago that when an appellate court reviews the
       evidence supporting a conviction, factual conflicts are to be viewed in a light
       favorable to the prosecution[.]”), and view every reasonable inference in favor of
       the jury verdict. We conclude that from this evidence, an inference may be fairly
       drawn that defendant was the initial aggressor and not the victim, as defendant had
       claimed.

       Evidence of defendant’s conflicting statements and that he was the initial aggressor
       allowed the jury to infer that he acted without provocation and in a cool state of
       mind rather than on impulse when his assaultive conduct escalated from striking
       the victim in the head with a coffee mug to gaining control of a kitchen knife, to
       punching the victim in the face, to finally stabbing the victim 29 times to her death.
       See Holmes, 111 Mich. at 372, 69 N.W. 501 (“[W]henever murder is intentionally
       committed, without serious provocation, and under circumstances which do not
       reasonably account for such an excitement of passion as naturally deprives men of
       deliberation, common experience teaches us that such an act is wanton, and its
       perpetrator responsible for it, as in other cases of cold-blooded crime.”). An
       inference of each element of premeditation and deliberation may be drawn from
       this evidence—that is, defendant thought about killing the victim before proceeding

                                                 10
to kill the victim, and defendant measured and evaluated his choices before
proceeding to kill the victim.

By defendant’s own admission, these acts were distinct and separate from one
another. While we are incapable of pinpointing the exact moment defendant
thought about killing the victim and measured and evaluated his choices, the
inference may be drawn that his decision to kill the victim and his evaluation of his
options arose separately before he obtained a lethal weapon. It is possible
defendant may have thought about the killing before first striking the victim over
the head with a coffee mug or when he punched the victim in the face. Either way,
both acts support the inference that defendant had and took time for reflection
before proceeding to stab the victim.

That is because defendant had to think about obtaining the knife—a lethal
weapon—to accomplish his desired act of killing the victim. The prosecution
argued that defendant may have retrieved the knife from the victim’s kitchen, while
defendant told the police that he obtained the knife from the victim herself after
struggling with her for it. Either way, a period of time between the initial homicidal
intent and the ultimate killing existed, during which defendant could have taken a
“second look.” See, e.g., People v. Waters, 118 Mich. App. 176, 187, 324 N.W.2d
564 (1982) (finding that an inference could be made that the formation of the
homicidal intent occurred between the time that the defendant drew the weapon
from his waistband and the instant he pulled the trigger).

Likewise, it is reasonable to infer that defendant had the opportunity for a “second
look” during the period of time that elapsed when he flipped the victim over to
position her face down on the floor, climbed onto her back, and then continued to
stab her. It took thought and reflection to flip the victim over, permitting an
inference that defendant acted with both premeditation and deliberation. Moreover,
the location and depth of the victim’s stab wounds support an inference that
defendant thought about, measured, and evaluated his options. Many of the stab
wounds were anywhere from 2 to 5 inches deep, which would indicate the amount
of force used to not only plunge the knife into the victim’s body, but also to retract
it. Given the amount of effort expended for these particular stab wounds, it was
reasonable for the jury to infer that sufficient time existed between each stab wound
to allow defendant the opportunity to take a “second look.” Therefore, given the
record evidence, which reveals that defendant’s action escalated from physically
assaultive conduct to the repeated use of a lethal weapon over an unspecified
interval of time, we conclude that a reasonable juror could have found that the
killing was committed with premeditation and deliberation.

Our holding is consistent with Hoffmeister as we do not hold today that the sheer
number of stab wounds alone established the elements of premeditation and
deliberation. Cf. Hoffmeister, 394 Mich. at 159, 229 N.W.2d 305 (“The brutality
of a killing does not itself justify an inference of premeditation and deliberation.
‘The mere fact that the killing was attended by much violence or that a great many
wounds were inflicted is not relevant (on the issue of premeditation and

                                         11
        deliberation), as such a killing is just as likely (or perhaps more likely) to have been
        on impulse.’”) (citation omitted). Rather, we hold that the jury could reasonably
        infer and find from the factual record—separate and distinct from the sheer number
        of stab wounds alone—that defendant had an opportunity to subject his actions to
        a “second look,” and therefore acted with premeditation and deliberation. See
        Tilley, 405 Mich. at 45-46, 273 N.W.2d 471. We emphasize that the application of
        such principles may vary from case to case because the inquiry is highly dependent
        on the facts of each case. However, the fundamental principles remain the same—
        sufficient evidence must exist to support each element of first-degree premeditated
        murder.

Oros, 917 N.W.2d at 567-70 (footnotes omitted).

                 The court of appeals panel members and the dissenting supreme court justices,

however, applied the same standard.2 They, too, identified the elements of the offense, viewed the

evidence in a light favorable to the prosecution, and drew reasonable inferences in the same light;

yet, they reached a different result. At a minimum, this circumstance supports the conclusion that

reasonable jurists might debate whether there was sufficient evidence of premeditation and

deliberation. Because Petitioner’s sufficiency argument is simply a restatement of the court of

appeals opinion and the supreme court dissenting opinion, understanding how application of the

standard in those opinions led to a different result provides some insight into whether the respective

applications were reasonable.

                 The key differences between the majority supreme court opinion and the other

opinions lies in the majority’s conclusions that: (1) the Hoffmeister decision did not preclude

inferring premeditation from the nature and number of stab wounds; and (2) the jury could

reasonably infer premeditation from the nature and number of wounds. The other opinions

concluded that Hoffmeister precluded inferring premeditation from the nature and number of stab

wounds and, also, that inferring premeditation from those facts would not be reasonable.



2
 Oros, 904 N.W.2d at 214, (citing Wolfe, 489 N.W.2d at 751) (citing Jackson v. Virginia); Oros, 917 N.W.2d at 570-
71 (citing Jackson v. Virginia).

                                                       12
               Because Petitioner’s sufficiency argument tracks the analysis of the court of appeals

and the dissenting justices, it depends on the definition of premeditation under state law. The

supreme court majority’s determinations regarding the elements of the crime—what it means to

premeditate a killing—are axiomatically correct. It is the prerogative of the state to define the

elements of the crime and that definition binds the federal courts. See Johnson v. United States,

559 U.S. 133, 138 (2010) (“We are, however, bound by the Florida Supreme Court’s interpretation

of state law, including its determination of the elements . . . .”); Jackson, 443 U.S. at 324 n.16

(“The respondents have suggested that this constitutional standard will invite intrusions upon the

power of the States to define criminal offenses. Quite to the contrary, the standard must be applied

with explicit reference to the substantive elements of the criminal offense as defined by state

law.”). Therefore, that part of Petitioner’s insufficiency argument centered on Hoffmeister and the

meaning of “premeditated” is meritless because the Michigan Supreme Court has conclusively

resolved those issues against Petitioner.

               At least some part of Petitioner’s sufficiency argument goes beyond the meaning

of “premeditated” to the further determination as to whether premeditation is a reasonable

inference that the jury might draw from the nature and number of stab wounds here. Determining

whether an ultimate fact can be reasonably inferred from the evidence is part and parcel of the

Jackson standard. Jackson holds that it is the jury’s province to draw reasonable inferences from

basic facts to ultimate facts. Id, 443 U.S. at 319. Jackson, however, does not define “reasonable

inference.”

               In Coleman v. Johnson, 566 U.S. 650 (2012), the Supreme Court provided guidance

“in determining what distinguishes a reasoned inference from ‘mere speculation.’” Id. at 655. The

Court described a reasonable inference as an inference that a rational jury could make from the



                                                13
facts. Certainly, the inference identified by the supreme court—that the nature and number of the

victim’s stab wounds permitted an inference that Petitioner deliberated and premeditated the

killing—could rationally flow from the underlying facts. The inference is not compelled by those

facts. The inference may not even be more likely than not. It is simply rational. Id. at 656. To

succeed in his challenge, Petitioner must show that the identified inference is irrational. Or, in the

parlance of federal habeas review, he must show that the state court’s determination that the

inference is reasonable is contrary to, or an unreasonable application of, Coleman.

               He has not made that showing. His showing that other inferences might follow

from the nature of the victim’s injuries—inferences that favor him—is immaterial. He has not

identified any United States Supreme Court case that resolves the issue differently on a set of

materially indistinguishable facts. Accordingly, Petitioner is not entitled to habeas relief on his

sufficiency claim.

               Some part of Petitioner’s sufficiency claim is distinct from the reasonableness of

the premeditation inference. He suggests a sufficiency weakness in the jury’s verdict because the

jury did not credit the evidence regarding self-defense or other possible mitigating evidence

regarding Petitioner’s intent.

               Under Michigan law, self-defense is an affirmative defense. See People v. Dupree,

788 N.W.2d 399, 405 (Mich. 2010). “An affirmative defense, like self-defense, ‘admits the crime

but seeks to excuse or justify its commission. It does not negate specific elements of the crime.’”

People v. Reese, 815 N.W.2d 85,101 n.76 (Mich. 2012) (quoting Dupree, 788 N.W.2d at 405 n.11).

Although a prosecutor is required to disprove a claim of self-defense under state law, People v.

Watts, 232 N.W.2d 396, 398 (Mich. Ct. App. 1975), “[p]roof of the nonexistence of . . . affirmative

defenses has never been constitutionally required,” Smith v. United States, 568 U.S. 106, 110



                                                 14
(2013) (quoting Patterson v. New York, 432 U.S. 197, 210 (1977)). Thus, the Constitution did not

require the prosecution in Petitioner’s case to disprove self-defense beyond a reasonable doubt.

See Gilmore v. Taylor, 508 U.S. 333, 359 (1993) (Blackmun, J., dissenting) (“In those States in

which self-defense is an affirmative defense to murder, the Constitution does not require that the

prosecution disprove self-defense beyond a reasonable doubt.”); Martin v. Ohio, 480 U.S. 228,

233-36 (1987) (rejecting claim that putting burden on defendant to prove self-defense is

unconstitutional); see also Allen v. Redman, 858 F.2d 1194, 1197 (6th Cir. 1988) (explaining that

habeas review of sufficiency-of-the-evidence claims is limited to elements of the crimes as defined

by state law and citing Engle v. Isaac, 456 U.S. 107 (1982), and Duffy v. Foltz, 804 F.2d 50

(6th Cir. 1986)).

               Put another way, “the due process ‘sufficient evidence’ guarantee does not

implicate affirmative defenses, because proof supportive of an affirmative defense cannot detract

from proof beyond a reasonable doubt that the accused had committed the requisite elements of

the crime.” Caldwell v. Russell, 181 F.3d 731, 740 (6th Cir. 1999). In raising this challenge,

Petitioner “has only faulted the jury’s refusal to credit his proffered affirmative excuse or

justification” for his conduct. Id. Thus, any claim that the prosecutor failed to disprove his

affirmative defense is merely a state-law claim that is not cognizable on habeas review. Id.;

Redman, 858 F.2d at 1200.

               Petitioner’s argument regarding the jury’s failure to credit evidence that mitigates

his intent to kill fails for a similar reason. The jury’s rejection of mitigating evidence is simply

the flipside of the decision to credit the premeditation evidence. In so arguing, Petitioner is asking

the Court to make its own assessments regarding credibility, to view the evidence in a light that

favors Petitioner, and to draw inferences from that evidence that are contrary to the inferences the



                                                 15
jury clearly drew when it found Petitioner guilty of premeditated killing. Petitioner’s argument

turns the Jackson standard on its head. As explained above, the Michigan Supreme Court’s

determination that there was sufficient evidence to support the jury’s verdict on the charge of

premeditated murder is a reasonable application of clearly established federal law. Accordingly,

Petitioner is not entitled to habeas relief.

                                               Conclusion

                In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                     Certificate of Appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where

court summarily dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New

York, 865 F.2d 44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when

habeas action does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050

n.1 (2d Cir. 1983) (issuing certificate would be inconsistent with a summary dismissal).



                                                  16
               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”       Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               Although reasonable jurists might debate whether there was sufficient evidence to

support a reasonable inference of premeditation here, reasonable jurists would not debate whether

the Michigan Supreme Court’s application of Jackson v. Virginia was contrary to, or an

unreasonable application of, clearly established federal law. Therefore, the Court finds that

reasonable jurists could not conclude that this Court’s dismissal of Petitioner’s claims was

debatable or wrong and the Court will deny Petitioner a certificate of appealability.

               The Court will enter a judgment and order consistent with this opinion.




 Dated: August 16, 2019                                 /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge

                                                17
